Citation Nr: 1439939	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-23 534	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a low back disorder (claimed as a low back strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 1987.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in his claims folder, so of record.

In September 2011, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including affording the Veteran a medical examination for an opinion regarding the etiology of his claimed disorders, especially insofar as their posited relationship with his military service.  As there has been compliance, certainly substantial compliance, with this remand directive, the Board is proceeding with its adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regards to his additional claim of entitlement to service connection for bilateral shin splints, which the Board also remanded in September 2011, that claim since has been granted in a January 2013 rating decision.  He did not in response separately appeal the rating and/or effective date assigned for this now 
service-connected disability, so that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record indicates the Veteran's bilateral pes planus clearly and unmistakably preexisted his military service and clearly and unmistakably was not permanently worsened during or by his service beyond its natural progression.

2.  The most probative evidence of record also is against finding that his low back disorder began during his service, that he developed arthritis of the low back to a compensable degree within one year of separating from service, or that this disorder is otherwise related or attributable to his service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus pre-existed his service and was not aggravated by it.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  His low back disorder also was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to these claims, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the Veteran notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish underlying entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, to this end, a letter dated in August 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b).  The letter also notified him that a disability rating and an effective date for the award of benefits would be assigned in the eventuality service connection was granted, in compliance with Dingess.  Moreover, that letter preceded the initial adjudication of his claims in March 2007, so was provided in the preferred sequence.  He therefore has received all required notice concerning these claims.

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains his personal lay statements and testimony in support of his claims.  He has not referenced any outstanding, available, records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was also provided a VA examination in September 2011, in compliance with the Board's September 2011 remand directive.  Review of the examination report confirms the VA examiner reviewed all of the relevant evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with a review of diagnostic test results, and most importantly provided reasons and bases for his opinions.  Accordingly, the Board concludes that the examination reports are adequate upon which to base decisions in this case concerning these claims.

Further, as noted, the appellant had a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  The hearing was in compliance with these provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conducting of the hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate their actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements focus on the required evidence and elements.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

The Board remanded this claim so the Veteran could undergo the VA examination mentioned, for the necessary medical opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, given the development undertaken by VA, and in light of the Veteran's testimony during his hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regards to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Applicable Statutes, Regulations and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 U.S.C.A. § 1110 (West 2002).    

The Federal Circuit Court rather recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2013), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2013).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2013).

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Moreover, according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to a superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Entitlement to Service Connection for Bilateral Pes Planus

The Veteran readily concedes he had pes planus (flat feet) when entering service, but nonetheless contends that his time in service aggravated the condition beyond its natural progression.

The Veteran's service treatment records (STRs) show he was seen on several occasions while in the military for bilateral foot pain due to his pre-existing pes planus.  In February 1984, he was seen for increased pain in both ankles and feet.  The examination revealed pes planus, for which arch supports were provided.  In December 1985, he was seen for a 13-month history of increased right foot pain since basic training.  He reported that the pain was worse during long marches.  Upon physical examination, it was revealed that he still had mild pes planus, but the diagnoses included both pes planus and tendonitis of the great toe.  An April 1985 report also lists a diagnosis of mild bilateral pes planus.  In June 1987, during a subsequent physical examination in anticipation of separation from service, the evaluating physician reiterated that there was bilateral pes planus, but did not comment on the severity of this condition, including in relation to the degree and extent of pes planus noted at enlistment.  The Veteran's military service ended that same month.

The only post-service medical evidence identified and obtained are VA outpatient treatment records dated from 2005 to 2011.  These records show the Veteran was seen for complaints of pain in the arches of his feet in October 2005 and August 2009, presumably due to his pes planus.  In August 2010, he was treated after injuring his right foot while playing racquetball.  A February 2011 treatment record shows a diagnosis of mild flat foot deformity.

In September 2011, on remand, the Veteran had a VA foot examination, during which it was noted that his feet had no lesions, deformities, rashes or amputations.  There was no evidence of abnormal weight bearing or pain on manipulation.  The examiner also observed that the Veteran's gait was normal and that his feet had normal pulses with just minimally decreased arches.  He further observed that the Veteran's Achilles tendon was mid-line from the foot and that the feet presented with painful motion, edema, weakness, instability, tenderness, fatigue and incoordination.  The examiner diagnosed bilateral, mild, congenital pes planus and opined that the condition, which existed prior to service, was not clearly and unmistakably aggravated beyond its natural progression by an in-service injury, event or illness.  He explained that the Veteran had pre-existing congenital mild pes planus at entry into service and sought treatment several times in service with complaints of foot pain, including receiving arch supports in February 1984.  

But the examiner determined the Veteran's pes planus complaints were due to the natural progression of the condition and not aggravated by military service.  In addition, he opined that the Veteran's current foot problems were due to a LisFranc fracture of the foot, sustained in 2010 (so well after serv9ce), and was not related to the pes planus.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (discussing the need to try and parcel out just what measure of symptoms and consequent impairment are due to service-connected versus non-service-connected disability).

Given this unfavorable opinion, the Board finds that the most competent and credible evidence of record indicates the Veteran's bilateral pes planus is congenital, clearly and unmistakably pre-existed his service, and clearly and unmistakably was not aggravated during or by his service, meaning chronically (permanently) worsened above and beyond the condition's natural progression.  The diagnosis of "mild", bilateral pes planus was made during his military induction examination and has remained the same insofar as the description of the degree and extent of his pes planus.  There has not been any change in the description to, as examples, "moderate", "severe", or "pronounced", suggesting a permanent worsening of his pes planus because of his military service.  See 38 C.F.R. § 4.71, Diagnostic Code (DC) 5276 (listing these different levels of severity of this condition as reason for assigning different levels of ratings).  
To reiterate, a pre-existing disability will be considered to have been aggravated by active service where there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence usually is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  As already explained, mere temporary or intermittent 
flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

In addition to the medical evidence, the Board also has considered the Veteran's personal lay statements in support of his claim.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As foot pain is something the Veteran, as a layperson, is competent to report, his assertions regarding experiencing chronic pain since his service are entitled to some probative weight.  However, although he is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during his service.  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology and requires a medical opinion.  In this case, the fact remains that the only probative medical opinion of record fails to relate the Veteran's current bilateral pes planus to his military service, either as having been incurred during or aggravated by his service.  The Board finds the opinion by the VA examiner to be the most probative evidence of record regarding the etiology of the Veteran's claimed disorder and outweighs his contrary lay assertions that his complaints of continuing bilateral foot pain following service are proof that his condition was aggravated by his service.


Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral pes planus.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is inapplicable, as there is not an approximate balance of evidence for versus against this claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection for a Low Back Disorder

In addition to direct service connection, discussed above, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

The Veteran claims that he has experienced low back pain ever since lifting heavy generators and tents during his service.  See Board hearing transcript, July 2011.  Review of the STRs reveals that he was seen in April 1987 for a 4-day history of low back pain, described as a constant, dull ache.  The diagnosis was low back pain of unknown etiology, which he associated with heavy lifting; he was advised not to lift anything over 20 pounds.  Reevaluation of his back during his June 1987 military separation examination revealed normal findings.  And in the accompanying report of his medical history, he did not answer the question of whether he had experienced "recurrent back pain."  

Post-service treatment records are devoid of any complaints concerning, diagnosis of, or treatment for, a low back disorder.

In September 2011, on remand, the Veteran was afforded a VA spine examination, at which time the examiner found no evidence of painful motion during range of motion movements.  The examiner diagnosed mild, multi-level degenerative disc disease of the thoracolumbar spine and opined that it was less likely than not that the condition had been incurred in, or caused by, any aspect of active service.  Instead, he explained that the Veteran had not been seen for a chronic low back problem on an ongoing basis either during service or following service.  He also said that the Veteran had admitted that he had never actually been told that he had a low back disorder or diagnosis.  The examiner further pointed out that the spine examination was normal with no limitation of ranges of motion.  He also observed that the Veteran's separation examination had revealed findings for the spine to be within normal limits.  

Because of this unfavorable medical opinion, which is unrefuted, the Board finds that the most probative evidence of record indicates the Veteran's current low back disorder (to the extent he even has one) is not the result of any incident of his military service, including the lifting of heavy equipment that he cites as the source of his pain and discomfort.  As such, service connection on a direct-incurrence basis is unwarranted.  Moreover, as there is no probative evidence that he had spinal arthritis to a compensable degree within one year of separating from service, service connection on a presumptive basis is not warranted either.

The Board also has considered the Veteran's written statements and testimony concerning the etiology of his back disorder.  As noted above, although back pain is something the Veteran, as a layperson, is competent to report, he is not necessarily competent to also ascribe the symptoms to a specific underlying disease such as arthritis (degenerative joint disease (DJD)) or degenerative disc disease (DDD) or in turn to an injury during his service.  See Clyburn v. West, supra.  The fact remains that the only probative medical opinion of record fails to relate his current degenerative disc disease to any aspect of his service.  The Board finds the opinion of the VA examiner to be the most probative evidence of record as to the etiology of the Veteran's current disorder and outweighs his assertions that his low back disorder is a result of military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).


Accordingly, the Board concludes that the preponderance of the evidence is against this claim of entitlement to service connection for low back disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is inapplicable, as there is not an approximate balance of evidence for and against this claim.  See generally Gilbert v. Derwinski, supra ; Ortiz v. Principi, supra.


ORDER

The claim of entitlement to service connection for bilateral pes planus is denied.

The claim of entitlement to service connection for a low back disorder also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


